Citation Nr: 0908011	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  06-37 239	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

John F. Carpino, Appellant


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from 
April 1952 to April 1955.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from a December 2005 
rating decision of the Philadelphia (RO).  The case was 
previously before the Board in November 2008 when it was 
remanded for scheduling of a Travel Board hearing.  In 
January 2009, a Travel Board hearing was held before the 
undersigned.  A transcript of that hearing is incorporated in 
the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action on his part is required.


REMAND

The Veteran's complete service treatment records (STRs) are 
not associated with his claims file and appear to have been 
irretrievably lost as a result of the 1973 fire at the 
National Personnel Records Center.  In such circumstances, VA 
has a well-established heightened duty to assist the Veteran 
in the development of the facts pertinent to his claims.  
O'Hare v. Derwinski, 1 Vet. App. 365 (1991). 

In the transcript of the January 2009 Travel Board hearing it 
is noted that at the hearing the Veteran was submitting 
additional evidence (for which a waiver was not needed 
because it would be conceded that the Veteran suffered some 
noise exposure in service).  Such additional evidence has not 
been associated with the claims folder, and should be located 
and associated with the record.

The Veteran alleges that he has bilateral hearing loss and 
tinnitus that were incurred in service as a result of his 
exposure to noise trauma in service from serving as a firing 
range coach, driving a dump truck, and by virtue of his 
service in an airborne engineer battalion, with duties 
including maintaining airstrips; he has testified that it was 
noted in service that he had difficulty hearing.  Private and 
VA treatment records show diagnoses of sensorineural hearing 
loss and tinnitus.  His DD Form 214 reflects that his 
military occupational specialty (MOS) was clerk typist, which 
would tend to contraindicate exposure to substantial noise 
trauma in service; however, given his unit assignment (with 
the 498th Engineering Aviation Brigade in Korea) and his 
forthright testimony that his duties also included driving a 
truck, it may reasonably be assumed that he was exposed to 
some degree of noise trauma in service.

What the Veteran must still establish to substantiate his 
claims of service connection for hearing loss and tinnitus is 
that there is a nexus between those disabilities and his 
exposure to noise in service.  Significantly, the one STR 
that is available, the report of his examination for 
separation from service shows that whispered voice hearing a 
separation was 15/15, bilaterally.  At the Travel Board 
hearing, the Veteran testified that he first sought treatment 
for hearing loss within 5 years of separation from service, 
on the advice of his general practitioner, who noticed high 
frequency hearing loss.  He stated that he had first noticed 
tinnitus in service, within a short time of serving as a 
shooting coach.  He also indicated that he has been receiving 
treatment for and monitoring a decrease in his hearing for 45 
years.  [He was not able to provide records of his early 
treatment for hearing loss and tinnitus, but did provide 
copies of 1966, 1970, 1976, and 1981 tax return itemizations 
showing deductions for medical expenses (which he alleges 
included evaluations for hearing loss).]  

The Veteran provided a signed release form for medical 
records from Dr. M., but the RO's request for such records 
was returned due to an insufficient address.  The Veteran 
should be advised of that fact, and asked to provide a 
complete and correct address for that provider, as well as an 
updated release for the provider's records; the RO should 
secure the records for the claims file.  

Under 38 C.F.R. § 3.159(c)(4), a VA examination or opinion is 
necessary if the evidence of record: (A) contains competent 
evidence that the Veteran has a current disability, or 
persistent or recurrent symptoms of disability; and (B) 
establishes that the Veteran suffered an event, injury or 
disease in service; (C) indicates that the claimed disability 
or symptoms may be associated with the established event,  
injury, or disease in service or with another service- 
connected disability, but (D) does not contain sufficient 
medical evidence for the Secretary to make a decision on the 
claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 
(2006).  Here, the record indicates that the Veteran has a 
hearing loss disability and tinnitus, and it is reasonably 
shown that he suffered some noise exposure in service.  He 
has submitted a private opinion from W.P.M., M.D., indicating 
that his hearing loss and tinnitus "quite possibly could be 
secondary" to noise exposure in service.  While this opinion 
is couched in speculative terms, and is therefore an 
inadequate basis for the Board's determination (See Bloom v. 
West, 12 Vet. App. 185 (1999), it suffices to satisfy the 
"low threshold" standard of McLendon, and an examination 
for a medical advisory opinion is indicated.
 
Accordingly, the case is REMANDED for the following:

1.	The RO should ask the Veteran to 
identify all sources of treatment or 
evaluation he has received for his hearing 
loss and/or tinnitus records of which are 
not already associated with his claims 
file, and to provide any releases 
necessary for VA to secure records of such 
treatment or evaluation.  Of particular 
interest is a more specific and/or current 
address for Dr. M.   The RO should obtain 
for the record copies of the complete 
records of all such treatment and 
evaluation from the identified sources. 

2.	The RO should conduct an exhaustive 
search to locate the evidence the Veteran 
submitted at the January 2009 Travel Board 
hearing, and associate it with his claims 
file.  If it cannot be found, the Veteran 
should be so advised, and afforded the 
opportunity to re-submit the evidence.    

3.	The RO should then arrange for the 
Veteran to be examined by an 
otolaryngologist (with audiometric 
studies) to determine the likely etiology 
of his bilateral hearing loss and 
tinnitus.  The Veteran's claims file 
(including this remand), must be reviewed 
by the examiner in conjunction with the 
examination.  Based on review of the 
record and examination of the veteran, the 
examiner should provide an opinion as to 
whether it is at least as likely as not (a 
50 percent or better probability) that the 
Veteran's current bilateral hearing loss 
and tinnitus are related to his service, 
including any noise exposure therein.  The 
examiner must explain the rationale for 
the opinions given.  

4.	The RO should then re-adjudicate the 
claims of service connection for bilateral 
hearing loss and tinnitus.  If either 
remains denied, the RO should issue an 
appropriate supplemental statement of the 
case and afford the Veteran and his 
representative the opportunity to respond 
before the case is returned to the Board.   

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).

